Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response received has been fully considered and entered.

Response to Arguments
Applicant argues: hot spot is not a feature of interest as claimed, because the definition of hot spot is based on a temperature threshold, Applicant further argues the area of interest is identify and called the attention to the operator, but not selected in the visible-light image and then mapped into the infrared images…Thus, the portions of Johnson fail to disclose or suggest "mapping a feature of interest representing a target object selected in the visible light image into a thermal imaging image according to a specified mapping relationship, to determine a position of the feature of interest mapped into the thermal imaging image" as recited in amended claim 9 see pg. 2-4 of the argument
Examiner respectfully disagrees. Admitted by the Applicant, Johnson, para 65 discloses the hot spot as  “[t]hese [alarm] modes are used to call the operator's attention to areas of interest in the visible-light image by displaying an alpha-blended or infrared only image in areas that meet the alarm criteria as set by the
The other related amendment and argument are resolved by new ground of rejection by Kanbara. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al. (US Pub. No.: 20200141807, hereinafter “Poirier”), in view of Kanbara et al. (NPL "A Stereoscopic Video See-through Augmented Reality System Based on Real-time Vision-based Registration," hereinafter “Kanbara”), further in view of Johnson et al. (US Pub. No.: 20090302219 hereinafter “Johnson”)
Regarding claim 1, POIRIER/Kanbara/JOHNSON, for the same ration of combination (see rejection of claim 9) discloses a temperature measurement processing method applied to an image device (POIRIER, abstract, matching the IR images with the visible image)
a specified mapping relationship (i.e. mapping by camera calibration), a feature of interest (i.e. marker as cited in Kanbara) representing a target object (i.e. marker as the target object) selected in a first visible light image into a second imaging image (see rejection of claims 7 and claim 8);
The processing method comprising: mapping, according to a specified mapping relationship, a feature of interest representing (matching as cited above, hot spot, i.e. features as cited below) a target object selected (hotspot as cited below, see rejection of claim 9) in a first visible light image into a first thermal imaging image, to determine a position of the feature of interest mapped into the first thermal imaging image, wherein the first visible light image and the first thermal imaging image are respectively 

    PNG
    media_image1.png
    639
    960
    media_image1.png
    Greyscale

adjusting, according to an offset, the position of the feature of interest mapped into the first thermal imaging image, such that at least a part of image segment representing the target object in the first thermal imaging image is selected by the feature of interest (i.e. Hot spot see rejection of claim 9, JOHNSON, features); and 
measuring temperature data of the target object according to the image segment selected by the feature of interest in the first thermal imaging image (see Rejection of claim 9 for the object temperature, with blending of thermal image with the visible image, the other amendments have similar limitation as claim 9 and are therefore rejected under the same ground)



Regarding claim 3, POIRIER/KANBARA/JOHNSON for the same motivation of combination, discloses the temperature measurement processing method according to claim 2, wherein mapping, according to the specified mapping relationship, the feature of interest representing the target object selected in the first visible light image into the first thermal imaging image comprises: scaling the first visible light image according to the scaling ratio to obtain a first scaled visible light image, such that an image segment representing the target object selected in the first scaled visible light image and an image segment representing the target object in the first thermal imaging image have a same size (as cited below, see same size citation); and determining the position of the feature of interest mapped into the first thermal imaging image according to the coordinate mapping relationship and a position of the feature of interest in the first scaled visible light image (see rejection of claim 11).

Regarding claim 4, POIRIER/KANBARA/JOHNSON for the same motivation of combination, discloses the temperature measurement processing method according to claim 1, wherein the offset comprises: a preconfigured offset; or a sum of the preconfigured offset and a fine-tuned offset trained (see JOHNSON offset citation below).

Regarding claim 5, POIRIER/KANBARA/JOHNSON for the same motivation of combination, discloses the temperature measurement processing method according to claim 1, wherein a viewing angle for the visible light channel is greater than a viewing angle for the thermal imaging channel (see JOHNSON view angle citation below).

Regarding claim 6, POIRIER/KANBARA/JOHNSON for the same motivation of combination, discloses the temperature measurement processing method according to claim 1, further comprising: displaying the measured temperature data of the target object in the first visible light image (see JOHNSON, temperature citation below).
Regarding claim 7, POIRIER/KANBARA /POIRIER, for the same motivation of combination, discloses scaling, according to a size of a visible light image segment representing the training object in the second visible light image and a size of a thermal imaging image segment representing the training object in the second thermal imaging image (i.e. size of the surface provided by the three marks), the second visible light image, to obtain a second scaled visible light image, such that the visible light image segment in the second scaled visible light image and the thermal imaging image segment in the second thermal imaging image have a same size (see JOHNSON about how same size is achieved by the interpolation, i.e after the camera being calibrated as KANBARA); and determining a ratio of the scaling as the scaling ratio (i.e Marker, then the corresponding transfer function for finding object after the coordination is calibrated with the marker positions, Johnson, para. 58).

    PNG
    media_image2.png
    487
    1234
    media_image2.png
    Greyscale





Regarding claim 9, 
POIRIER discloses the second imaging image is a thermal imaging image (POIRIER, abstract); 
a thermal imaging device, comprising: an uncooled infrared focal plane detector, a visible light sensor, a first lens group, a second lens group, at least one processor, and a memory (Fig. 7, i..e thermal image, VL blended signal, para. 39); wherein the first lens group is assembled to the uncooled infrared focal plane 
It is noted that POIRIER is silent about mapping as claimed.
However, Kanbara discloses mapping, according to a specified mapping relationship (i.e. mapping by camera calibration), a feature of interest (i.e. marker as cited in Kanbara) representing a target object (i.e. marker as the target object) selected in a first visible light image into a second imaging image (see rejection of claims 7 and claim 8);
wherein when executing the program, the processor is caused to perform operations comprising: reading the mapping relationship in the mapping relationship table in the memory (Kanbara, as cited above, i.e. camera calibration from world to camera coordination). 
mapping the feature of interest (see marker citation) representing a target object selected (Marker as cited by Kanbara) in the visible light (i.e the corresponding of the visible light by scaling and correcting of parallax as cited below in claim 11) image into a second imaging image according to a specified mapping relationship (i.e. Kanbara, camera calibration), to determine a position of the feature of interest mapped into the second imaging image (as cited above about how the marker, i.e. feature of interest are mapped); 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective
filing date of the claimed invention to modify user guided image capture as taught by POIRIER with KANBARA for cameras calibration for the benefit of geometric registration.
It is noted that POIRIER/ KANBARA is silent about wherein the memory stores a mapping relationship table of a mapping relationship from the visible light image to the thermal imaging image and a program invokable by the processor; 

mapping a feature of interest representing target object selected in the visible light image into a thermal imaging image according to a specified mapping relationship, to determine a position of the feature of interest mapped into the thermal imaging image; 
adjusting the position of the feature of interest mapped into the thermal imaging image according to an offset, such that at least a part of image segment representing the target object in the thermal imaging image is selected by the feature of interest; and 
measuring temperature data of the target object according to the image segment selected by the feature of interest in the thermal imaging image as claimed.
However, JOHNSON discloses wherein the memory stores a mapping relationship table of a mapping relationship from the visible light image to the thermal imaging image and a program invokable by the processor; 
wherein when executing the program, the processor is caused to perform operations comprising: reading the mapping relationship in the mapping relationship table in the memory (see claim 11, mapping relationship citation, i.e. saving the X, Y of JOHNSON); 
mapping the feature of interest (see feature citation, i.e. JOHNSON, hot spot) representing a target object (Marker as cited by Kanbara) selected (Kanbara, i.e. markers are selected object) in the visible light (i.e the corresponding of the visible light by scaling and correcting of parallax as cited below in claim 11) image into the thermal imaging image according to a specified mapping relationship, to determine a position of the feature of interest mapped into the thermal imaging image (as cited above; Applicant should note the corresponding taught by JOHNSON is based on the same object is depicted in infrared and visible light, thought it corresponding to different cameras, which is disclosed by Kanbara camera calibration); 

measuring temperature data of the target object according to the image segment selected by the feature of interest in the thermal imaging image (Johnson, para. 62, infrared image with temperature shown, the cup is shown, therefore, such target object is show with blending two images). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of POIRIER by adding JOHNSON's teaching so as to have benefit of resolving the issue that infrared-only images may be especially difficult to interpret.

Regarding claim 10, POIRIER/KANBARA/JOHNSON for the same motivation of combination, discloses the thermal imaging device according to claim 9, wherein the specified mapping relationship comprises at least one of  a coordinate mapping relationship and a scaling ratio (see citation of claim 11, JOHNSON, scaling, i.e. interpolation citation, mapping, i.e. parallax correction citation).

Regarding claim 11, POIRIER/KANBARA/JOHNSON for the same motivation of combination, discloses the thermal imaging device according to claim 10, wherein mapping, according to the specified mapping relationship, the feature of interest representing (Kanbara, i.e. marker as cited above) the target object  selected (Kanbara as cited above, marker i.e. object) in the visible light image into the thermal imaging image comprises: scaling (interpolation as cited below, i.e. the pixel has a fix ratio, 4 visible light pixel to 1 IR light pixel, then scale by interpolating the IR sensor 1 pixel to 4 pixel, i.e. repeated each IR pixel by a 4x4 pixel matrix with a value according to the original IR sensor value) the visible light image according display is about 320 by 240 pixels and is represented by the dashed-line box shown in FIG. 6. The infrared sensor has 160 by 120 pixels and the visible-light sensor has 1280 by 1024 pixels. These particular dimensions are given by way of example and are not limiting to any of the embodiments of the invention. Thus, the infrared sensor, the VL sensor and display may each be individually larger or smaller than the particular examples given. FIG. 6 shows a diagram of the mode where the full 160 by 120 infrared image is interpolated to fill the camera display. Based on the display mode chosen, a portion of the 1280 by 1024 visible-light image is windowed to match the infrared window. Since the number of selected visible-light sensor elements does not necessarily match the 320 by 240 pixels of the camera display, the visible-light image is scaled to match the camera display. After parallax error correction, each resulting infrared display pixel will represent the same instantaneous field of view (IFOV) as its corresponding visible-light display pixel. Because the two images are matched, the camera operator can easily identify points-of-interest in the infrared image with objects in the visible-light image simply by noting where the features of interest overlie each other in the two images. In the embodiment shown in FIG. 6, the display mode is entitled "Full-Screen, Full-Sensor Infrared and Full-Screen, Partial-Sensor Visible-Light display mode." Additional display modes are discussed further below), 

    PNG
    media_image3.png
    791
    1002
    media_image3.png
    Greyscale
such that an image segment representing (Fig. 6) the target object in the scaled visible light image and an image segment representing the target object in the thermal imaging image have a same (as cited above, i.e. each resulting infrared display pixel will represent the same instantaneous field of view (IFOV) as its corresponding visible-light display pixel.) size (see JOHNSON, para. [0049] The lens position sensor value to focus distance correlation for each infrared lens is determined at the factory and stored with other camera calibration data in the camera's non-volatile memory. This calibration data includes X and Y image offsets calculated for each focus distance. By utilizing the sensed infrared lens focus position and the factory calibration data, the correct X and Y sensor offsets of the partial area from the visible-light sensor to be displayed can be computed and used to select the appropriate visible-light sensor area for the current infrared focus distance. That is, as the focus distance of the different areas of the visible-light sensor image are extracted and displayed, resulting in registration of the infrared and visible-light images for objects at the focus distance. FIG. 9 shows combined picture-in-a-picture display of visible-light and infrared images misaligned, i.e. uncorrected for parallax error. FIG. 10 shows the same images corrected for parallax error. Referring to FIG. 9, the center quarter of the display shows a blurry (unfocused) and unregistered infrared-only image 40 placed within the surrounding framework of a visible only image 42. The rectangular dark sections 44 in the image are misaligned (unregistered) showing the parallax error resulting from the unfocused infrared image 44. Referring to FIG. 10, the rectangular dark sections 44 in the infrared image 40 are registered with the portions of such sections 44 in the visible only image 42, showing that infrared image is now properly focused. FIGS. 9 and 10 highlight a method by which a user of camera 10 could focus the infrared image 40 by merely rotating focus ring 16 until image 40 is properly registered. Although FIGS. 9 and 10 show the center quarter of the display as infrared only, this same method and technique could be used for a blended visible and infrared image, whether the images are shown picture in picture, full display, alarm mode, or other display modes); and determining the position of the feature of interest (as cited above, para. 44, ) mapped into the thermal imaging image according to the coordinate mapping relationship (as cited above, i.e. the offset citation, or the parallax correction) and a position (i.e. as cited above, registration of infrared light to the visible light) of the feature of interest in the scaled visible light image (JOHNSON, para. [0045] Parallax error between the visible-light image and the infrared image is corrected automatically by the camera. This process is referred to as registering. In order to apply the proper parallax correction, the camera must first determine the distance to the target object of interest. One method to determine the target distance is to sense the focus position of the infrared lens using a Hall-effect sensor. FIGS. 7 and 8 show a sectional view of camera 10 taken from front to rear through the center of infrared lens 14. Referring to FIGS. 7 and 8, a Hall-Effect sensor 30 is fixed in the housing 32 with respect to the infrared sensor array 34 to the back of the IR lens 14. As the focus of the lens is changed via rotation of focus ring 16, the distance f' between the magnet 36 and the Hall-Effect sensor 30 changes, resulting in an output from the Hall-Effect sensor that is proportional to focus position. (The focus of the lens could be changed by moving the lens or moving the infrared sensor array.) This focus position is used to derive an estimate of the distance to the target. The infrared lens focus position provides an especially convenient estimate of distance because typical infrared lenses have a low F-number, resulting in a shallow depth of field. The Hall-Effect sensor may, in one embodiment, be fixed on the infrared sensor array. In addition, the positions of the Hall-Effect sensor and magnet may be reversed from that shown).

Regarding claim 12, POIRIER/KANBARA/JOHNSON for the same motivation of combination, discloses the thermal imaging device according to claim 9, wherein the offset comprises: a preconfigured offset (as cited above, i.e JOHNSON, Fig. 7); 
    PNG
    media_image4.png
    604
    965
    media_image4.png
    Greyscale


or a sum of the preconfigured offset and a fine-tuned offset trained (as cited above, JOHNSON, Fig. 8).


Regarding claim 13, POIRIER/KANBARA/JOHNSON for the same motivation of combination, discloses the thermal imaging device according to claim 9, wherein the visible light image and the thermal imaging image are respectively acquired through a visible light channel and a thermal imaging channel of the thermal image device in a scene (JOHNSON, Fig. 4) in which the target object is placed at a specified distance (JOHNSON, Fig. 4) in front of the thermal image device (JOHNSON, Fig. 6), and wherein a viewing angle for the visible light channel is greater than a viewing angle for the thermal imaging channel (see JOHNSON, Fig. 6).

Regarding claim 14, POIRIER/KANBARA/JOHNSON for the same motivation of combination, discloses the thermal imaging device according to claim 9, wherein the operations further comprise: displaying the measured temperature data of the target object in the visible light image (Fig. 15).

    PNG
    media_image5.png
    430
    624
    media_image5.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


US 7538326 B2 a camera display separate fields of view of a visible light camera module and an infrared camera module by focusing the IR camera module. The fields of view can be displayed in several display modes including 1) full screen visible, infrared and/or blended, 2) picture-in-a-picture such as partial infrared image in a full screen visible image, and 3) infrared color alarms in visible-light images.
US 20190141236 A1 save acquiring inspection data to memory. Instructions can direct a user to which equipment to inspect and/or how to collect inspection data associated with one or more pieces of equipment. Systems can determine which equipment is available for inspection by the user, such as via image recognition or proximity detection, and instruct a user to acquire inspection data associated with such equipment. Workflow routine instructions can be provided to the user via various devices, such as an inspection tool, smartphone, or a tablet.
US 10152811 B2 Systems and methods directed toward combining visible light and infrared images can include processing visible light image data to determine an edge factor value for a plurality of visible light pixels corresponding to the strength of an edge at that location. The edge factor value can be determined using features from the visible light image data and an edge gain input, which may be adjustable by a user. The edge factor values are combined with an edge midscale value to create a first set of modified visible light image data including pixels emphasized based on the strength of the edge in the visible light image. The modified visible light image data is combined with infrared image data to create combined image data having contribution from the infrared image data and the edge factor values from the visible light image data.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485